Citation Nr: 1702745	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  15-27 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1960 to September 1965.  He died in September 2015, and the appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the VA Regional Office (RO) in Seattle, Washington. 

The appellant testified at a hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of that proceeding is associated with the record.   
 
This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death was raised in the appellant's November 2014 application for dependency and indemnity compensation (DIC).  The governing regulations are separate and distinct for claims under 38 U.S.C.A. § 1151, and the record currently available to the Board contains no indication that the AOJ has addressed this matter.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate identified the immediate cause of death as a probable massive cardiac event.  The other conditions identified as contributing to death were atrial fibrillation, chronic renal failure, chronic obstructive pulmonary disease (COPD), chronic systolic heart failure, oxygen dependency, and tobacco use disorder.  At the time of the Veteran's death, service connection was established for residuals of a right ankle fracture with degenerative joint disease and tinnitus.  

The Board notes that a VA medical opinion has not been obtained in this case.  
The appellant has contended that the Veteran's symptoms of hypertension manifested during service, continued throughout his life, and caused or contributed to his death.  Specifically, the appellant's representative has asserted that the Veteran's hypertension manifested during service, as evidenced by episodes of pre-hypertension or elevated blood pressure contained in his service treatment records.  See September 2016 Board hearing transcript, at 5.  In addition, during the September 2016 hearing, the appellant and her representative raised the theory that the Veteran's hypertension led to his chronic renal failure and congestive heart failure.  

The Veteran's February 1960 enlistment examination showed a normal clinical evaluation of the cardiovascular system, and his blood pressure was 140/90.  In an accompanying report of medical history, the Veteran reported a history of high or low blood pressure.  The Veteran's September 1965 separation examination also showed a normal clinical evaluation of the cardiovascular system, and his blood pressure was 132/78.  He again reported having a medical history of high or low blood pressure.  The available post-service medical records show further that the Veteran had a diagnosis of hypertension.  

Based on the foregoing, the Board finds that a VA medical opinion is need to address the likelihood that the Veteran's death was related to his military service.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  

Furthermore, the Board notes that the record contains no indication that the appellant was afforded notice of the requirements to substantiate her claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103(a); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  Therefore, a remand is necessary to ensure that the appellant is provided proper notice.

In addition, the appellant reported that the Veteran received treatment at the American Lake Division of the VA Puget Sound Health Care System (HCS) from January 2004 to September 2014.  See September 2014 claim.  However, the VA medical records currently associated with the claims file are limited to records dated from July 2004 to May 2006.  The Board notes that the record also contains subsequent reports of hospitalization showing treatment for congestive heart failure and end stage renal disease; however, the corresponding treatment records are not associated with the claims file.  Moreover, a July 2004 VA medical record noted that the Veteran was followed by a Dr. G. (initials used to protect privacy) in Rochester and wished to transfer to the American Lake Division; however, records from a facility located in Rochester are not associated with the claims file.  Therefore, the AOJ should obtain any outstanding medical records.  

Lastly, the record suggests that the Veteran received disability benefits from the Social Security Administration (SSA).  See November 2014 SSA inquiry.  It is unclear whether these records may be relevant to the claim on appeal.  Therefore, the AOJ should attempt to obtain any available records from the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send a notice letter to the appellant in connection with her claim for service connection for the cause of the Veteran's death.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claim; (2) inform her about the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence that she is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

This letter should include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the information required to substantiate a DIC claim based on a condition not yet service-connected. 

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who treated the Veteran prior to his death.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA medical records, to include any records from a VA facility in Rochester; the American Lake Division of the Puget Sound HCS dated from January 2004 to June 2004; and any other records dated from May 2006 to September 2014.  

3.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records. 

4.  After completing the foregoing development, the AOJ should refer the claims file to a suitably qualified VA examiner for a medical opinion to address the cause of the Veteran's death.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the appellant's assertions.  

The appellant has asserted that the Veteran's symptoms of hypertension manifested during service, continued throughout his life, and caused or contributed to his death. She has also asserted that the Veteran's hypertension caused his congestive heart failure and chronic renal failure.  

It should be noted that the appellant is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cause of death was causally or etiologically related to his military service.  It should be noted that the death certificate listed the immediate cause of death as a probable massive cardiac event, and the other conditions identified as contributing to death were atrial fibrillation, chronic renal failure, chronic obstructive pulmonary disease (COPD), chronic systolic heart failure, oxygen dependency, and tobacco use disorder.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension manifested in service or within one year thereafter or was otherwise causally or etiologically related to his military service, to include any symptomatology or blood pressure readings therein.  

If so, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or aided or lent assistance to his death.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the medical opinion to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



